853 N.E.2d 143 (2006)
Scott D. WELLS, Appellant-Defendant,
v.
STATE of Indiana, Appellee-Plaintiff.
No. 53A01-0405-CR-229.
Court of Appeals of Indiana.
August 24, 2006.
David J. Colman, Elizabeth Ann Cure, Colman & Cure, Bloomington, IN, Attorneys for Appellant.
Steve Carter, Attorney General of Indiana, J.T. Whitehead, Deputy Attorney General, Indianapolis, IN, Attorneys for Appellee.

OPINION ON REHEARING
BARNES, Judge.
Scott Wells petitions for rehearing following our decision in Wells v. State, 848 N.E.2d 1133 (Ind.Ct.App.2006). We grant rehearing for the very limited purpose of addressing two inaccuracies in the "Facts" section of our original opinion. First, we described Wells as being a "Bloomington city councilman" in 2002. Id. at 1139. In fact, Wells was a Monroe County councilman at that time.
Second, we stated that after Trooper Stacy Brown spotted Wells' vehicle parked illegally, "He called to have the vehicle towed, but Wells got into the vehicle and drove away before a tow truck could arrive." Id. Actually, Trooper Brown did not himself call to have Wells' vehicle towed. Instead, he relayed to State Police dispatch that the vehicle was parked illegally and asked that the Bloomington Police Department and Indiana University Police Department also be given that information, in the hopes that one of those departments would have the vehicle towed. Wells did in fact drive away before any tow truck arrived. This slight inaccuracy in our recitation of the facts has no impact on our analysis of the case.
Subject to these corrections, we reaffirm our original opinion in all respects.
SHARPNACK, J., concurs.
RILEY, J., would grant rehearing on all issues.